762 F.2d 1014
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CURTIS L. WRENN, PLAINTIFF-APPELLANT,v.STATE OF OHIO MEDICAL COLLEGE, ET AL., DEFENDANTS-APPELLEES.
NO. 84-4017
United States Court of Appeals, Sixth Circuit.
4/15/85

ORDER
BEFORE:  MERRITT, KENNEDY, and WELLFORD, Circuit Judges.


1
This matter is before the Court upon consideration of the appellees' motion to dismiss the appeal for lack of jurisdiction.  Appellant has failed to respond.


2
A review of the files indicates that a partial dismissal order was entered November 14, 1984, from which Wrenn appealed on December 18, 1984.  The November 14, 1984, order disposed of fewer than all the parties and claims involved in the action.  The district court did not expressly determine that there is no just reason for delay and did not direct entry of a final judgment pursuant to Rule 54(b), Federal Rules of Civil Procedure.  Therefore, the order appealed is not final and appealable.  McIntyre v. First National Bank of Cincinnati, 585 F.2d 190 (6th Cir. 1978); Moody v. Kapica, 548 F.2d 133 (6th Cir. 1976); Oak Construction Company v. Huron Cement Company, 475 F.2d 1220 (6th Cir. 1973).  The notice of appeal, furthermore, was not filed timely.


3
It is ORDERED that the motion to dismiss be granted and the appeal be and it hereby is dismissed.  Rule 8, Rules of the Sixth Circuit.